Citation Nr: 1032749	
Decision Date: 08/31/10    Archive Date: 09/08/10

DOCKET NO.  08-29 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran had active service in the U.S. Navy from January 1952 
to December 1953.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.

The Veteran testified before the undersigned Veterans Law Judge 
in December 2009.  A copy of the transcript of this hearing has 
been associated with the claims file.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran contends that his current hearing loss is 
attributable to acoustic trauma experienced in service.  Pursuant 
to the claim, the Veteran was scheduled for a June 2008 VA 
examination.  The examiner opined that given the Veteran's 
reported history of in-service and post service noise exposure, 
it was not possible to delineate the etiology of the Veteran's 
hearing loss.  She indicated that it was possible that the 
Veteran's hearing loss had its origins in service, but that the 
ratio of possibility was so difficult to determine that it would 
only be speculative.

Here, there is evidence of a current hearing loss and, based on 
the Veteran's credible testimony, exposure to acoustic trauma in 
service is conceded.  Thus, the remaining element needed to 
substantiate the claim is competent evidence that links the 
current hearing loss to the acoustic trauma in service.  

The Board finds that a remand for an additional VA audiological 
examination is warranted as the opinion contained in the June 
2008 VA examination is inadequate.  In essence, in her June 2008 
report, the examiner did not provide the requested opinion based 
upon a finding that providing such an opinion would be too 
difficult, and thus, an opinion would be speculative.  
Speculative opinions to not provide evidence to support or deny 
the claim, and thus, there remains no competent evidence 
regarding whether the current bilateral hearing loss is due to 
service.  Upon remand, the AMC/RO should obtain a non-speculative 
opinion that is supported by adequate rationale in order to 
assist the Veteran in substantiating his claim.  See Jones v. 
Shinseki, 23 Vet. App. 382 (2010); Nieves-Rodriquez v. Peake, 22 
Vet. App. 295 (2008).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The Veteran should be scheduled for a 
VA audiological examination.  The claims 
file should be sent to the examiner. 

Following the review of the relevant 
evidence in the claims file, the examiner 
is asked to opine whether it is at least 
as likely as not (50 percent or greater 
probability) that any current hearing loss 
began during service or is causally linked 
to any incident of active duty, to include 
exposure to acoustic trauma.

The examiner is requested to provide a 
rationale for any opinion provided.

2.  Thereafter, the Veteran's claim must be 
readjudicated on the basis of all of the 
relevant evidence of record and all 
governing legal authority.  If the benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, the Veteran and his 
representative must be provided with a 
supplemental statement of the case.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The Veteran need take no action until otherwise notified.  The 
Veteran has the right to submit additional evidence and argument 
on the matter or matters the Board has remanded to the AMC/RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of this remand is to obtain further evidentiary 
development.  No inference should be drawn as to the outcome of 
these matters by the actions herein requested.

The Veteran's appeal must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (Court) 
for additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of the Veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


